Citation Nr: 0313046	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
bilateral hearing loss with chronic mastoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from November 1942 to April 
1944.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, which denied entitlement to an evaluation in 
excess of 10 percent for left ear hearing loss with chronic 
mastoiditis.
In April 2000, the Board remanded this matter for further 
action to include a VA audiologic examination.  Upon review 
of the record, the Board concludes that the requested 
development was completed satisfactorily.  See Stegall v. 
West, 11 Vet. App. 268 (1998).
By December 2002 rating decision, the RO increased the 
veteran's evaluation for bilateral hearing loss to 20 percent 
effective April 12, 2001.  Although each increase represents 
a grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.


REMAND

In January 2003, the Board initiated further development of 
this matter and requested a November 2002 audiologic 
examination report from the Kansas City VA Medical Center.  
Such report was obtained and is now contained within the 
claims file. However, given the recent ruling of United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Board 
may not consider additional evidence without remanding the 
case to the RO for initial consideration of that evidence or 
obtaining a waiver of such consideration from the veteran.  
Further, in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the Court of Appeals for Veterans Claims held that VA is 
required to inform the claimant of the information or 
evidence necessary to substantiate the claim, as well as 
evidence the VA will seek to provide and which evidence the 
veteran is to provide.  
Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:
1.  Review the claims file to ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed regarding the issue on 
appeal.  Send the veteran a letter 
which informs him of what the evidence 
must show to substantiate his claim 
for a higher rating for his 
service-connected disability. The 
letter also should inform him of the 
information or evidence the VA will 
seek to provide and which information 
or evidence he is to provide.  38 
C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
 
2.  Readjudicate the veteran's claim 
for an evaluation in excess of 20 
percent for bilateral ear hearing loss 
with chronic mastoiditis in light of 
the November 2002 audiologic 
examination report.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided with an 
appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




